SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 3, 2007 TRADESHOW PRODUCTS, INC. (Exact name of registrant as specified in Charter) Nevada 333-135805 20-3336498 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1920 E. Hallandale Beach Blvd., Suite 708 Hallandale, Florida 33009 (Address of Principal Executive Offices) (954) 458-1145 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS The Current Report on Form 8-K contains forward looking statements that involve risks and uncertainties, principally in the sections entitled "Description of Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”All statements other than statements of historical fact contained in this Current Report on Form 8-K, including statements regarding future events, our future financial performance, business strategy and plans and objectives of management for future operations, are forward-looking statements.We have attempted to identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should,” or “will” or the negative of these terms or other comparable terminology.Although we do not make forward looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under “Risk Factors” or elsewhere in this Current Report on Form 8-K, which may cause our or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.Moreover, we operate in a very competitive and rapidly changing environment.New risks emerge from time to time and it is not possible for us to predict all risk factors, nor can we address the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause our actual results to differ materially from those contained in any forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short term and long term business operations , and financial needs.These forward-looking statements are subject to certain risks and uncertainties that could cause our actual results to differ materially from those reflected in the forward looking statements.Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Current Report on Form 8-K, and in particular, the risks discussed below and under the heading “Risk Factors” and those discussed in other documents we file with the Securities and Exchange Commission that are incorporated into this Current Report on Form 8-K by reference.The following discussion should be read in conjunction with our annual report on Form 10-K and our quarterly reports on Form 10-Q incorporated into this Current Report on Form 8-K by reference, and the consolidated financial statements and notes thereto included in our annual and quarterly reports.We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements.In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this Current Report on Form 8-K may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statement. You should not place undue reliance on any forward-looking statement, each of which applies only as of the date of this Current Report on Form 8-K.Before you invest in our common stock, you should be aware that the occurrence of the events described in the section entitled “Risk Factors” and elsewhere in this Current Report on Form 8-K could negatively affect our business, operating results, financial condition and stock price.Except as required by law, we undertake no obligation to update or revise publicly any of the forward-looking statements after the date of this Current Report on Form 8-K to conform our statements to actual results or changed expectations. 2 Item1.01Entry Into A Material Definitive Agreement As more fully described in Item2.01 below, on December 3, 2007, we entered into an Agreement and Plan of Reorganization (the “Plan of Reorganization”) with Focus Views, Inc. (“Focus Views”), a Delaware corporation and each of the shareholders of Focus Views (the “Focus Views Shareholders”).The closing of the transaction took place on December 3, 2007 (the “Closing Date”) and resulted in the acquisition of Focus Views (the “Acquisition”).Pursuant to the terms of the Plan of Reorganization, we acquired all of the outstanding capital stock and ownership interests of Focus Views (the “Interests”) from the Focus Views Shareholders for an aggregate of 79,000,000 shares, or 78% of the Company’s common stock. Focus Views is a corporation formed on November 14, 2006 under the laws of Delaware.Focus Views holds 100% of the issued and outstanding stock and ownership of Focus Views, Inc., a Florida corporation. Prior to the closing of the Plan of Reorganization, David Goldberg and Liberty Consulting, Inc. were the shareholders of Focus Views.In addition, David Goldberg is an officer and director of Focus Views. As a result of the Plan of Reorganization, the Focus Views Shareholders transferred all their interest in Focus Views to the Company and, as a result, Focus Views became our wholly owned subsidiary, which in turn, made the Company the indirect owner of Focus Views, Inc., a Florida corporation. As a further condition of the Plan of Reorganization, the current officers and directors of the Company resigned and David Goldberg was appointed the sole officer and director of the Company. The Plan of Reorganization contains customary terms and conditions for a transaction of this type, including representations, warranties and covenants, as well as provisions describing the consideration for the Acquisition, the process of exchanging the consideration and the effect of the acquisition. This transaction is discussed more fully in Section 2.01 of this Current Report.This brief discussion is qualified by reference to the provisions of the Plan of Reorganization which is attached in full to this report as Exhibit 2.2. Item2.01Completion of Acquisition or Disposition of Assets CLOSING OF PLAN OF REORGANIZATION As described in Item 1.01 above, on December 3, 2007, we acquired all of the issued and outstanding common stock of Focus Views, a Delaware corporation, in accordance with the Plan of Reorganization.The closing of the transaction took place on December 3 2007 (the “Closing Date”).On the Closing Date, pursuant to the terms of the Plan of Reorganization, we acquired all of the outstanding capital stock and ownership interests of Focus Views from the Focus Views Shareholders; and the Focus Views Shareholders transferred and contributed all of their share interests in Focus Views to us.In exchange, we issued to the Focus Views Shareholders 79,000,000 shares, or approximately 78% of our common stock.On the Closing Date, Focus Views became our wholly owned subsidiary. Focus Views owns 100% of the issued and outstanding capital stock of Focus Views, Inc., a Florida corporation.Prior to the Acquisition, David Goldberg owned 95.5% of the issued and outstanding capital stock of Focus Views and Liberty Consulting, Inc. owned 4.5% of Focus Views. The Registrant was a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately before the completion of the Acquisition.Accordingly, pursuant to the requirements of Item 2.01(a)(f) of Form 8-K, set forth below is the information that would be required if the Company were filing a general form for registration of securities on Form 10-SB under the Exchange Act, reflecting the Company’s common stock, which is the only class of its securities subject to the reporting requirements of Section 13 or Section 15(d) of the Exchange Act upon consummation of the Acquisition, with such information reflecting the Company and its securities upon consummation of the Acquisition. 3 BUSINESS DESCRIPTION OF BUSINESS Tradeshow Products, Inc. ("TPI" or the "Company") was incorporated in the state of Nevada on August 4, 2005.TPI was a developmental stage company with a principal business objective of providing cost effective, small order, immediate turn-around promotional products for the innumerable trade shows and trade events held, particularly in the Las Vegas, Nevada area, and thereafter expanding to other geographical locations. Tradeshow Products, Inc. planned to deliver any and all promotional items available on the market today and obtain any new, industry fashionable, trendy items of the moment as they appear on the market. TPI was a development stage company that did not significantly commence its planned principal operations and had no significant assets. TPI operations had been devoted primarily to startup and development activities, which included the following: 1. Formation of the Company; 2. Development of the TPI business plan; 3. Obtaining capital through sales of TPI common stock; and 4. Market our business services to potential clients. While the Company was attempting to become fully operational, it was trying to generate revenues and address the following areas: 1. Establish our website:Establishing our presence on the Internet is critical to reaching a broad consumer base. We are in the process of developing a website. To date, we have not secured a web site address nor do we have an operational web site. We expect this web site to be a primary marketing tool whereby we will disseminate information on our products and services. 2. Develop and Implement a Marketing Plan: In order to promote our company and establish our brand, we believe we will be required to develop and implement a comprehensive marketing plan. We plan to use our Internet site to be the focus of our marketing and sales efforts. We intend to advertise our site through the use of banner advertisements and search engine placement. To date, we have no marketing or sales initiatives or arrangements.
